Per Curiam:

The case-made herein does not contain all the evidence or all the pleadings; the demurrer to the evidence is omitted. A contract introduced by defendants *785below, referred to in the testimony as “Exhibit E,” and another, as “Exhibit Gf,” are omitted, although the record contains blank spaces for their insertion. They are said in the briefs to be guaranties by the bank and the Hart Nursery Company. We are, therefore, left to consider whether the findings of the court support the judgment. It was found that neither the nursery corporation nor the bank assumed or agreed to pay the note of plaintiff in error. We have examined the conclusions of fact and cannot say that the judgment is not sustained by them.
The judgment of the district court will be affirmed.